DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Status of Claims
This action is responsive to Applicant’s Response filed 03/04/2022.
Claims 1, 4-8, 11-15, and 18-20 are pending.
Claims 1, 8, and 15 have been amended. 
 
Response to Remarks/Arguments
Applicant’s arguments, see pages 9-14 of Applicant’s Response filed 03/04/2022, with respect to the 35 U.S.C. 103 rejections have been fully considered, but they are not persuasive. Applicant argues that the additional elements are not taught by the cited combination of references. Examiner respectfully disagrees. Examiner respectfully notes that Dove ¶ 59, 87 presents polls may be based on a particular geo-fenced area that can be predefined and wherein the geofence may comprise a vertical boundary (within a given building, mall, theater each of which comprises a vertical boundary, each vertical boundary being relative to the creator) relative to the creator. (see below for teaching of a “traveling geofence”). Furthermore, Dove teaches that the poll may be designated for friends of the creator or coworkers of the creator, and therefore teaches that the polling criteria may consist of a social relationship between the creator and the poll taker. (Dove: paragraphs [0056, 58, 82, 84, 90, 98]) Since the cited combination of references teaches the additional limitations, Applicant’s arguments are found unpersuasive. 
Claim Rejections - 35 USC § 112

  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 8, and 15, the claims recite “wherein the traveling geofence has a preconfigured vertical boundary limit relative to the creator.” There is insufficient a traveling geofence with a preconfigured vertical boundary limit relative to the creator being indicated. The specification is silent as to preconfiguring any vertical boundary limit. While paragraphs [0026 and 29] describe designating the poll for a particular floor of a building and even a particular floor of a building that the user is in, this is not sufficient disclosure for designating a traveling geofence with a preconfigured vertical boundary limit relative to the creator. In other words, no description is given for how a user might designate not only a traveling geofence, but a traveling geofence with a preconfigured vertical boundary limit relative to the creator (the designation of a geofence which travels, yet still has a preconfigured vertical limit relative to the creator of the poll, i.e. “the geofence may move, but may never send the poll to users outside of a relative vertical distance between the location of the creator and the location of the poll takers”). Simply designating a poll for the third floor of the building that the user is currently in is not sufficient description for designating a traveling geofence, but a traveling geofence with a preconfigured vertical boundary limit relative to the creator. Since the specification merely mentions traveling geofences, and mentions static locations relative to the creator of the poll, but does not give sufficient description of the recited elements or how they may be designated by the 
As per claims 4-7, 11-14, and 18-20, these claims are rejected under 35 U.S.C. 112(a) because they depend from claims 1, 8, and 15, and do not cure the above deficiencies. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dove (US 2016/0086203 A1) in view of Schmidt (US 20120259537 A1) further in view of Wickersham et al. (U.S. PG Pub. No. 20160140789A1; hereinafter “Wickersham”) further in view of Yip et al. (U.S. PG Pub. No. 20170359281; hereinafter “Yip”) and further in view of Perez et al. (previously made of record in PTO-892; techcrunch.com accessed via webarchive; available at: https://techcrunch.com/2017/12/13/half-of-amazon-app-users-have-been-switched-to-a-new-swipe-based-1-click-checkout/)

Regarding claims 1, 8, & 15 Dove teaches a method, computer program and computer system for the location-based dynamic polling application, the computer system comprising: 
one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising (Dove paragraph 0009, 0015):
receiving, by a computer, a poll with at least one poll question and at least one potential answer for each at least one poll question from a creator. In Dove the term ‘query’ ‘queries’ have been used interchangeably with the term question(s) (Dove paragraphs 0006, 0009 & 0050); 
receiving a specified polling location and additional polling criteria from the creator. . . . and wherein the additional polling criteria consists of a social relationship between the creator and the poll taker; The characteristics of user profiles in Dove are used to define the target audience of the poll. Therefore, the characteristics of user profiles in Dove have been interpreted by the examiner as the ‘additional polling criteria’ of the claimed limitation (Dove paragraphs 0004, 0066-0067 & 0050) Furthermore, Dove teaches this limitation by teaching the receipt of constraints for a given poll, wherein the constraints include those users located at a sporting event during the time frame of the sporting event (user participation at an event). (Dove: paragraphs [0058-59, 86]) Finally, Dove teaches that the polling criteria may consist of those users who have worked at a specific company for a certain amount of time, or friends of the creator of the poll (a social relationship between the creator and the poll taker). (Dove: paragraph [0056, 58, 82, 84, 90, 98]) 
wherein the specified polling location is used to target a specific set of users (Dove paragraphs 0004, 0066-0067 & 0050); 
identifying the specific set of users within the specified polling location that match the additional polling criteria by tracking a plurality of user computing devices. . . determined by a global positioning system, Dove describes the location of the user computer device being tracked using a wireless network (such as a Wi-Fi network), a local positioning system and/or a global positioning system. The location of user devices is tracked in order to identify the set of users/ target users for sending the poll (Dove paragraphs 0009, 0066-0067 & 0049-0050);
sending the poll to the specific set of users (Dove paragraphs 0009, 0050 & 0056); 
and generating a result of the poll by adding up each vote from each of the users of the specific set of users (Dove paragraphs 0010, 0054 & 0056).

Dove doesn’t teach, Schmidt teaches:
wherein the specified location is within a traveling geofence. . . wherein the traveling geofence has a preconfigured vertical boundary limit relative to the creator; [Even though Dove ¶ 59, 87 presents polls may be based on a particular geo-
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation as taught by Schmidt in the system of Dove, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the following limitation:
adding a via point to a travel route based on the generated result. Dove describes in response of receiving the answers from at least some of the subset of  Dove further teaches the display of the results to the group. (Dove: paragraphs [0054, 72, 78]) Dove further still teaches generating a subsequent poll. (Dove: paragraph [0055]) Dove, however, does not appear to explicitly teach that a travel point is added to a route based on the generated routes.
Wickersham, however, teaches that, in response to the results of a group decision making engine poll, a system may automatically arrange travel and add a waypoint to the travel route for the event, or may automatically create a route to the event for one or more users. (Wickersham: paragraphs [0052-53]) Wickersham teaches combining the above elements with the teachings of Dove in view of Schmidt for the benefit of allowing users within groups to make decisions more quickly and effectively, expediting processing of a group decision, and solving the described problems in the art regarding group decision making. (Wickersham: paragraphs [0003-11, 20]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the 

Dove in view of Schmidt further in view of Wickersham, however does not explicitly disclose:
 receiving an indication from the creator that the poll is ready to be sent, wherein the indication is a user finger swipe in a preconfigured direction.
To this extent Yip describes receiving an indication from the creator that the poll is ready to be sent, wherein the indication consists of a user interaction with a button (Yip paragraph 0111). 
It would have been prima facie obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to have modified Dove to incorporate the teachings of Yip to apply the functionality of providing an indication when the survey is completed and ready to send through the interaction of the user with a button to polling systems with the purpose of providing a user interface that simplify the distribution of the poll to the users (Yip paragraphs 0111 & 0115). 
Yip, however, does not appear to teach that this indication is a finger swipe in a preconfigured direction. 
	However, Perez discloses a user finger swipe in a preconfigured direction to indicate the completion of a transaction. (Perez: paragraphs [0002, 4, 6]) Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the 
	
Regarding claims 4, 11 & 18, Dove in view of Schmidt further in view of Wickersham further in view of Yip and further in view of Perez teaches the system of claims 1, 8 & 15.                                             
Dove further teaches receiving a vote for a poll answer from each of the users who participate in the poll (Dove paragraphs 0053- 0054). 

Regarding claims 5, 12 & 19, Dove in view of Schmidt further in view of Wickersham further in view of Yip and further in view of Perez teaches the system of claims 1, 8 & 15. Dove further teaches displaying the result of the poll. Dove describes displaying the results of the poll in the user device (for the subset of user that complete the poll) in a form of a ‘result summary’ (Dove paragraphs 0053- 0054).

Regarding claims 6, 13 & 20, Dove in view of Schmidt further in view of Wickersham further in view of Yip and further in view of Perez teaches the system of claims 1, 8 & 15. 
	Dove further teaches receiving a subsequent poll with at least one poll question and at least one potential answer for each at least one poll question from the creator (Dove paragraphs 0055 & 0062).

Regarding claims 7, & 14, Dove in view of Schmidt further in view of Wickersham further in view of Yip and further in view of Perez teaches the system of claims 6, & 13. 
	Dove further teaches sending the subsequent poll to the identified specific set of users that includes at least one follow up question based on the result of the poll (Dove paragraphs 0055).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628